United States Court of Appeals
               for the district of columbia circuit



Nos. 00-3123, 00-3124                        September Term, 2001
                                            Filed On: March 29, 2002 [668343]


In re: Sealed Case                            Nos. 96cr00106-01, 
                                                        97cr00093-01   
   

                                      
     Before: Edwards, Henderson, and Garland, Circuit Judges.

                            O R D E R

     It is ORDERED by the court that the opinion filed by the court on March 22, 2002
be amended to substitute "we affirm the appellant's conviction in No. 00-3123 and we
dismiss his appeal in No. 00-3124." with "we affirm the appellant's conviction in No. 00-
3124 and we dismiss his appeal in No. 00-3123." on page 10 of the opinion. It is

     FURTHER ORDERED that the Clerk be directed to vacate the judgment filed March
22, 2002, and enter a new judgment in accordance with this order.



                                        Per Curiam

                                        For the Court:


                                        Mark Langer
                                        Clerk